  Case 20-01063             Doc 4   Filed 06/08/20 Entered 06/08/20 10:31:47            Desc Main
                                       Document    Page 1 of 6



                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MASSACHUSETTS
                                        EASTERN DIVISION

 In re:                                                )   Case No. 20-01063
                                                       )   Chapter 7
 BARRY WISNER CHAPIN,                                  )   Judge Janet E. Bostwick
                                                       )
        Debtor.                                        )
 OCEAN CITY CONDOMINIUM                                )
 ASSOCIATION, INC.,                                    )
                                                       )   Adv. Proc. No. 20-01063
               Plaintiff,                              )
                                                       )
               v.                                      )
                                                       )
 BARRY WISNER CHAPIN, and                              )
 UNITED STATES OF AMERICA,                             )
                                                       )
               Defendants.                             )

   UNITED STATES OF AMERICA’S MOTION TO VACATE CLERK’S ENTRY OF
     DEFAULT AND JUDGMENT, AND WITHDRAWAL OF ITS MOTION FOR
                  DISBURSEMENT OF SURPLUS FUNDS

          Defendant United States of America, on behalf of the Internal Revenue Service, hereby

(1) withdraws, without prejudice, its Motion for Disbursement of Surplus Funds filed (as an

inadvertent violation of the stay) on May 21, 2020 as Docket Item No. 90 in the Palm Beach

Count Circuit Court [“State Court”] 2020, prior to the removal of that cause to this Court (where

it is docketed as part of the record at (Doc. 1, p. 235-40)), and (2) moves to vacate the entry of

default against the United States and the November 1, 2019 Judgment entered in favor of the

Plaintiff by the State Court (insofar as it purports to determined the priority of plaintiff’s liens

vis-à-vis the United States’ tax liens) for ineffective service of process.

                                             Background

          The United States is not yet fully conversant with the details of the proceedings in the

State Court prior to removal and therefore this recitation of the background may not be fully



                                                   1
    Case 20-01063      Doc 4     Filed 06/08/20 Entered 06/08/20 10:31:47             Desc Main
                                    Document    Page 2 of 6



accurate but reflects the current understanding of the undersigned counsel. The complaint to

foreclose the plaintiff’s lien for condominium association fees against the real property located at

185 Northeast Fourth Avenue, No. 210, Delray Beach, Florida 33444 (the “Property”), for

which the statutory waiver of sovereign immunity is found in 28 U.S.C. § 2410, was not served

on the Attorney General as required by that statute. It appears that the United States Attorney’s

office was served on March 21, 2019. (Doc. 1, p. 27). Default was entered against the United

States on May 28, 2019. (Doc. 1, p. 31). On November 1, 2019, the State Court entered a

Summary Judgment of Foreclosure which stated that Ocean City’s claim was superior to any

claim of the United States (Doc. 1, p. 63-64).

       On January 14, 2020, the State Court issued a Certificate of Sale for the Property to 104

Andover Court LLC. (Doc. 1, p. 144). On March 10, 2020, the Clerk’s office issued a

Certificate of Disbursement which reflected, as of January 14, 2020, the Clerk’s Office had

surplus funds from the sale of $114,235.48. (Doc. 1, p. 198). It appears that the Property was

sold subject to the mortgage in favor of Synovus Bank, and so that creditor was not named.1 The

sale price was $121,600 (sold subject to the mortgage) and it appears that the plaintiff collected

$19,136.70 (although almost half of that was collection from a forfeited deposit from a putative

purchaser whose sale fell through), and is now claiming an additional sum from the $114,235.48

remaining. Bankruptcy Case (Doc. 147, p. 4).

       Meanwhile, the debtor objected to the sale confirmation to the on the premises that

(1) Ocean City’s lien was satisfied from the forfeited deposit that Ocean City collected from the

failed initial sale, (2) he attempted to redeem the property on the day of the sale and his



1
 Synovus Bank, as successor by merger with Florida Community Bank, N.A. (the original
mortgageholder), was the holder of the mortgage at the time of the sale. On March 14, 2020,
Synovus Bank assigned the mortgage to RH Fund XX, LLC.


                                                  2
  Case 20-01063         Doc 4    Filed 06/08/20 Entered 06/08/20 10:31:47              Desc Main
                                    Document    Page 3 of 6



redemption payment reached the plaintiff by wire transfer only several minutes after the

deadline, and (3) the foreclosure sale price was disproportionate to the value of the property.

(Doc. 1, p. 164-68). The state court rejected these contentions and that decision is currently on

appeal to District Court of Appeal of the State of Florida, Fourth District, although the appeal is

stayed due to the bankruptcy case. It would appear that the Trustee should be substituted for the

debtor in the appeal in light of 11 U.S.C. § 323(a), unless the Trustee determines that the appeal

lacks sufficient merit to justify retaining the appellate attorney as special counsel for the estate or

having another professional be retained to prosecute the appeal under 11 U.S.C § 327(e).

Otherwise it may be appropriate to allow the Debtor’s appellate lawyer to continue at the

Debtor’s personal expense.

       On May 21, 2020, the Assistant United States Attorney filed a Motion for Disbursement

of Surplus Proceeds. (Doc. 1, p. 235-36). The undersigned learned of that motion on June 4,

2020, and, recognizing it violated the stay, prepared for review by his supervisor a draft

withdrawal of that motion to send to the AUSA to consider filing, after which the undersigned

was planning to file a motion in the main bankruptcy case to lift the stay. Before the draft was

reviewed or even sent to the AUSA, the undersigned received ECF notification of the Trustee’s

removal of the action to this Court.

       The filing of the Motion for Disbursement of Surplus Proceeds was void but the United

States nevertheless hereby withdraws it.

                       Motion to Vacate Entry of Default and Judgment

       Section 2410 of Title 28, U.S.C., is the exclusive statutory waiver of sovereign immunity

for a sale of property on which the United States holds a tax lien. It requires, as a condition of

the statutory waiver of sovereign immunity, that the summons and complaint be delivered to the




                                                   3
  Case 20-01063        Doc 4     Filed 06/08/20 Entered 06/08/20 10:31:47              Desc Main
                                    Document    Page 4 of 6



local United States Attorney and that a copy be sent by registered or certified mail to the

Attorney General in Washington, D.C. 28 U.S.C. § 2410(b). It mandates that the United States

shall have 60 days to answer after such service. The complaint here was not sent to the Attorney

General. The entry of default against the United States and the judgment (insofar as it purports

to determine the priority of Ocean City’s liens vis-à-vis the federal tax liens) is therefore void for

lack of jurisdiction and the same must be vacated. See Matter of Simmons, 1:15-cv-01097-TWP-

TAB, 2016 WL 8223654, *2-3 (S.D. Ind. Jan. 22, 2016); report and recommendation adopted by

2016 WL 878309 (S.D. Ind. Mar. 8, 2016).

       Assuming the sale is not undone as a result of the pending appeal by the debtor (or by the

Trustee if substituted for the debtor), the United States has not yet determined whether it will

seek to undo the sale based on having been improperly defaulted. That may depend on the

United States’ determination of whether the Trustee can obtain a better price for the Property.

That may also depend upon the contentions of the purchaser given that, if the sale is not undone,

it may have acquired the Property subject to the federal tax liens and may have a right to seek to

vacate the sale given that it has been less than a year since it was made. But the United States in

any event wants the default judgment vacated so that it may claim its lawful entitlement to the

proceeds net only of the mortgage (and selling expenses). In that regard, the federal tax liens had

priority over the plaintiff’s lien. United States v. Bromberg, Case No 06-80246-CIV, 2007 WL

1201454, *5 (S.D. Fla. Apr. 23, 2007); see also Wellington Condominium Trust v. Pino, 686 F.

Supp. 2d 117 (D. Mass. 2010). If the sale is undone, the United States’ liens will be senior to the

plaintiff’s liens against the real property. If the sale is not undone but the United States is held to




                                                  4
    Case 20-01063       Doc 4     Filed 06/08/20 Entered 06/08/20 10:31:47              Desc Main
                                     Document    Page 5 of 6



have a continuing lien on the Property in the hands of the purchaser, then the United States will

be entitled to the proceeds after satisfaction of plaintiff’s liens.2

        WHEREFORE, Defendant United States of America requests that the Court vacate the

entry of default against the United States entered by the State Court on May 28, 2019, vacate the

State Court’s November 1, 2019 judgment insofar as it purports to determine the priority of

Ocean City’s liens vis-à-vis the federal tax liens, and for such other relief as hereafter appears

just and proper.

                                                         Respectfully submitted,

                                                         RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General

                                                         /s/ Bradley A. Sarnell
                                                         BRADLEY A. SARNELL
                                                         Trial Attorney, Tax Division
                                                         U.S. Department of Justice
                                                         P.O. Box 55
                                                         Washington, D.C. 20044
                                                         202-307-1038 (v)
                                                         202-514-5238 (f)
                                                         Bradley.A.Sarnell@usdoj.gov




2
  There is no inconsistency in this position in that, assuming that the sale was made subject to the
federal tax liens, the United States nevertheless also had a lien on any amount available to the
debtor from the proceeds after satisfying plaintiff’s liens. On the other hand, if the sale is
determined to be free and clear of the tax liens, then the proceeds would substitute for the real
property and the United States would be entitled to the proceeds with priority over the plaintiff’s
liens.

                                                    5
  Case 20-01063        Doc 4     Filed 06/08/20 Entered 06/08/20 10:31:47             Desc Main
                                    Document    Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of June, 2020, I electronically filed the foregoing
document with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to all electronic filers.


                                              /s/ Bradley A. Sarnell
                                              BRADLEY A. SARNELL
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                  6
